DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 12/03/2021 has been entered. Applicant has amended claims 1, 4, 6, 7, and 9. Claims 1-9 are currently pending in the instant application. Applicant has not added nor cancelled any claims. Applicant’s amendments have overcome each claim objection and antecedent basis based 112(b) rejection previously set forth in the Non-Final Office Action mailed 09/03/2021. 
Response to Arguments
Applicant’s arguments, see pages 7-12, filed12/03/2021, with respect to the rejection(s) of claim(s) 1, 4, and 7 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amendment to claims 1, 4, and 7.
	Regarding the control mode…
	The examiner notes Kura (2008/0009675) teaches of endoscopic controller that switches between a speed control and torque control mode, as explained in para [0100]-[00107] (see further details in current 102(a)(1) and current 103 rejection below).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2008/0009675 to Kura.
Regarding claim 1, Kura discloses in Fig. 6 of a controller configured to control an operation of a self-propelled mechanism provided in an elongated insertion section of an endoscope (Fig. 6- endoscope insertion portion 2), the self-propelled mechanism including a motor configured to generate a force that causes the insertion section to be inserted into or removed from a subject (Fig. 6- motor 17), the controller being configured to: 
	 receive an input to switch a control mode ([0077]- rotational speeds are detected and the detected rotational speeds are inputted into the insertion length calculating circuit 10 for calculation);
	acquire a speed value corresponding to a rotation speed of the motor ([0044]- The rotation device 3 is mounted with a rotational speed control knob 29 as a setter for manually setting, for example, rotational speeds with the motor 17); 
	acquire a torque value corresponding to a torque generated by the motor (see [0105]- In the present embodiment, a maximum load level corresponding to the maximum load is set to the motor 17 with a motor drive current value or the like); 
([0077]- This permits calculation of an insertion length of the endoscope insertion portion 2 or the spiral shape portion 36 and automatic adjustment of the rotational speed of the motor 17 through a motor control circuit 51 based on information of the calculated insertion length), the control mode comprising a speed control that controls rotation of the motor based on the speed value (see [0073]; Fig. 6- motor control circuit 51) and a torque control that controls rotation of the motor based on the torque value (Fig. 6- motor monitor circuit 61; [0103]- the motor monitor circuit 61 monitors voltage value and current values of motor drive signals to be applied to the motor 17); and 
	if the torque value has exceeded a predetermined threshold value during the speed control (see [0105]- a maximum load level corresponding to the maximum load is set to the motor 17 with a motor drive current value… When the motor monitor circuit 61 monitors a motor drive signal and determines the monitored motor drive signal is above the maximum load level, the motor monitor circuit 61 transmits a signal to the motor control circuit 51…), 
		stop the rotation of the motor ([0105]- The motor control circuit 51 controls the motor 17 so as to stop the rotation), 
		perform the torque control when the rotation of the motor is resumed ([01013]- motor monitor circuit 61 monitors voltage value and current values of motor drive signals to be applied to the motor 17), 
		monitor the speed value ([0104]- The motor control circuit 51 controls the rotational speeds of the motor 17 according to the calculated insertion length, for example, information from the LUT60); and 
([0088]-[0090] and [0104]), and after the speed value has exceeded a predetermined threshold value (see[0138]- rotational speeds of the motor 17 are automatically adjusted to appropriate ones through the motor control circuit 51 based on information of insertion lengths).
Regarding claim 2, Kura discloses an insertion apparatus (Fig. 6- endoscope insertion portion 2) comprising: the controller according to claim 1; and the endoscope (Fig. 6; see [0100]).
Regarding claim 3, Kura discloses the insertion apparatus according to claim 2, and Kura further discloses wherein the self- propelled mechanism comprises: 
	a rotating cylindrical body provided on an outer circumferential face of the insertion section so as to be rotatable around a longitudinal axis of the insertion section (Fig. 6- propelling tube 15); 
	the motor configured to rotate the rotating cylindrical body (Fig. 6- motor 17; [0028]- Rotating a motor 17 (refer to FIG. 3) provided inside the rotation device 3 permits rotation of the propelling tube 15 provided on an outer-peripheral surface of the endoscope insertion portion 2); and 
	a fin formed in a spiral shape on an outer circumferential face of the rotating cylindrical body (Fig. 6- The spiral shape portion 36; [0052]- The outer surface of the propelling tube 15 is formed with the spiral shape portion (spiral propelling portion) 36 in a spiral shape having uneven portions formed by a surface of the metallic strand 35) and configured to cause the insertion section to be inserted or removed in accordance with the rotation of the rotating (see[0054]- if the propelling tube 15 is rotated at a relatively low speed, the endoscope insertion portion 2 can be propelled by a sufficient propelling force).
Regarding claim 7, Kura discloses in Fig. 6 of a controller configured to control an operation of a self-propelled mechanism provided in an elongated insertion section of an endoscope (Fig. 6- endoscope insertion portion 2), the self-propelled mechanism including a motor configured to generate a force that causes the insertion section to be inserted into or removed from a subject (Fig. 6- motor 17), the controller being configured to:
	acquire a speed value corresponding to a rotation speed of the motor ([0044]- The rotation device 3 is mounted with a rotational speed control knob 29 as a setter for manually setting, for example, rotational speeds with the motor 17); 
	acquire a torque value corresponding to a torque generated by the motor (see [0105]- In the present embodiment, a maximum load level corresponding to the maximum load is set to the motor 17 with a motor drive current value or the like); 
	control rotation of the motor by switching a control mode ([0077]- This permits calculation of an insertion length of the endoscope insertion portion 2 or the spiral shape portion 36 and automatic adjustment of the rotational speed of the motor 17 through a motor control circuit 51 based on information of the calculated insertion length), the control mode comprising a speed control that controls rotation of the motor based on the speed value (see [0073]; Fig. 6- motor control circuit 51) and a torque control that controls rotation of the motor based on the torque value (Fig. 6- motor monitor circuit 61; [0103]- the motor monitor circuit 61 monitors voltage value and current values of motor drive signals to be applied to the motor 17); and 
(see [0105]- a maximum load level corresponding to the maximum load is set to the motor 17 with a motor drive current value… When the motor monitor circuit 61 monitors a motor drive signal and determines the monitored motor drive signal is above the maximum load level, the motor monitor circuit 61 transmits a signal to the motor control circuit 51…), 
		stop the rotation of the motor ([0105]- The motor control circuit 51 controls the motor 17 so as to stop the rotation), 
		perform the torque control when the rotation of the motor is resumed ([01013]- motor monitor circuit 61 monitors voltage value and current values of motor drive signals to be applied to the motor 17), and 
		monitor the speed value ([0104]- The motor control circuit 51 controls the rotational speeds of the motor 17 according to the calculated insertion length, for example, information from the LUT60) to change the control mode from the torque control to the speed control ([0088]-[0090] and [0104]) after the speed value has exceeded a predetermined threshold value (see[0138]- rotational speeds of the motor 17 are automatically adjusted to appropriate ones through the motor control circuit 51 based on information of insertion lengths).
Regarding claim 8, Kura discloses an insertion apparatus (Fig. 6- endoscope insertion portion 2) comprising: 
	the controller according to claim 7, and Kura further discloses 
	the endoscope (Fig. 6; see [0100]).
Regarding claim 9, Kura discloses the insertion apparatus according to claim 8, and Kura further disclose wherein the self-propelled mechanism comprises:
(Fig. 6- propelling tube 15); 
	the motor configured to rotate the rotating cylindrical body (Fig. 6- motor 17; [0028]- Rotating a motor 17 (refer to FIG. 3) provided inside the rotation device 3 permits rotation of the propelling tube 15 provided on an outer-peripheral surface of the endoscope insertion portion 2); and 
	a fin formed in a spiral shape on an outer circumferential face of the rotating cylindrical body (Fig. 6- The spiral shape portion 36; [0052]- The outer surface of the propelling tube 15 is formed with the spiral shape portion (spiral propelling portion) 36 in a spiral shape having uneven portions formed by a surface of the metallic strand 35) and configured to cause the insertion section to be inserted or removed in accordance with the rotation of the rotating cylindrical body (see[0054]- if the propelling tube 15 is rotated at a relatively low speed, the endoscope insertion portion 2 can be propelled by a sufficient propelling force).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2008/0009675 to Kura in view of JP2007185389A to Omoto.
Regarding claim 4, Kura discloses in Fig. 6 of a controller configured to control an operation of a self-propelled mechanism provided in an elongated insertion section of an endoscope (Fig. 6- endoscope insertion portion 2), the self-propelled mechanism including a motor configured to generate a force that causes the insertion section to be inserted into or removed from a subject (Fig. 6- motor 17), the controller being configured to:
		acquire a speed value corresponding to a rotation speed of the motor ([0044]- The rotation device 3 is mounted with a rotational speed control knob 29 as a setter for manually setting, for example, rotational speeds with the motor 17); 
	acquire a torque value corresponding to a torque generated by the motor (see [0105]- In the present embodiment, a maximum load level corresponding to the maximum load is set to the motor 17 with a motor drive current value or the like); 
	control rotation of the motor by switching a control mode ([0077]- This permits calculation of an insertion length of the endoscope insertion portion 2 or the spiral shape portion 36 and automatic adjustment of the rotational speed of the motor 17 through a motor control circuit 51 based on information of the calculated insertion length), the control mode comprising a speed control that controls rotation of the motor based on the speed value (see [0073]; Fig. 6- motor control circuit 51) and a torque control that controls rotation of the motor based on the torque value (Fig. 6- motor monitor circuit 61; [0103]- the motor monitor circuit 61 monitors voltage value and current values of motor drive signals to be applied to the motor 17); and
(see [0105]- a maximum load level corresponding to the maximum load is set to the motor 17 with a motor drive current value… When the motor monitor circuit 61 monitors a motor drive signal and determines the monitored motor drive signal is above the maximum load level, the motor monitor circuit 61 transmits a signal to the motor control circuit 51…), 
		stop the rotation of the motor ([0105]- The motor control circuit 51 controls the motor 17 so as to stop the rotation), 
	perform the torque control when the rotation of the motor is resumed ([01013]- motor monitor circuit 61 monitors voltage value and current values of motor drive signals to be applied to the motor 17), 
		monitor the speed value ([0104]- The motor control circuit 51 controls the rotational speeds of the motor 17 according to the calculated insertion length, for example, information from the LUT60); and 
		change the control mode from the torque control to the speed control when the control mode has been changed from the speed control to the torque control is received ([0088]-[0090] and [0104]), and after the speed value has exceeded a predetermined threshold value (see[0138]- rotational speeds of the motor 17 are automatically adjusted to appropriate ones through the motor control circuit 51 based on information of insertion lengths).
Kura does not expressly teach receive a first input to cause the motor to rotate in a normal direction and a second input to cause the motor to rotate in a reverse direction, and change the control mode from the torque control to the speed control after one of the first input and the second input that is different from an input has been received when the control mode has been changed from the speed control to the torque control is received.
However, Omoto teaches of an analogous endoscopic device including a first input to cause the motor to rotate in a normal direction and a second input to cause the motor to rotate in a reverse direction ([0044] - the foot switch 5 is detachably connected to the control device 3, and includes a forward button 5a for advancing the rotating cylinder 14 and a retreat button 5b for retracting the rotating cylinder 14), and change the control mode from the torque control to the speed control after one of the first input and the second input that is different from an input has been received when the control mode has been changed from the speed control to the torque control is received.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incoportated the teachings of Omoto that teach a first input to cause the motor to rotate in a normal direction and a second input to cause the motor to rotate in a reverse direction and one of the first input and the second input that is different from an input, into the teachings of Kura that teach change the control mode from the torque control to the speed control when the control mode has been changed from the speed control to the torque control is received. It would have been advantageous to make the combination for drive-controlling the rotary self-advancing endoscope system ([0003] of Omoto).
The modified device of Kura in view of Omoto will hereinafter be referred to as modified Kura.
Regarding claim 5, modified Kura teaches an insertion apparatus (Fig. 6) comprising: and modified Kura further teaches the controller according to claim 4; and Kura further discloses the endoscope (Fig. 6; see [0100]).
Regarding claim 6, modified Kura teaches the insertion apparatus according to claim 5, and Kura further discloses wherein the self-propelled mechanism comprises: 
(Fig. 6- propelling tube 15); 
		the motor configured to rotate the rotating cylindrical body (Fig. 6- motor 17; [0028]- Rotating a motor 17 (refer to FIG. 3) provided inside the rotation device 3 permits rotation of the propelling tube 15 provided on an outer-peripheral surface of the endoscope insertion portion 2); and 
		a fin formed in a spiral shape on an outer circumferential face of the rotating cylindrical body (Fig. 6- The spiral shape portion 36; [0052]- The outer surface of the propelling tube 15 is formed with the spiral shape portion (spiral propelling portion) 36 in a spiral shape having uneven portions formed by a surface of the metallic strand 35) and configured to cause the insertion section to be inserted or removed in accordance with the rotation of the rotating cylindrical body (see[0054]- if the propelling tube 15 is rotated at a relatively low speed, the endoscope insertion portion 2 can be propelled by a sufficient propelling force).
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.S./Examiner, Art Unit 3795  

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795